DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmgren et al (US 7792311 B1).

With respect to claim 24, Holmgren discloses a method comprising: 
determining, by a processor, a type of content format of an audio signal from a plurality of types of content formats (fig.3 #302; col.6 ln.38-44; the process #300 determines a format of the audio signal, where a format of the audio signal may be whether the audio signal includes a subwoofer channel effect); 
in response to a determination that the audio signal includes a first type of the content format from the plurality of types of the content formats, routing the audio signal to a low- frequency extension and a stereo to multichannel upmix to increase a number of channels associated with the audio signal to generate a resulting audio signal; 
in response to a determination that the audio signal includes a second type of the content format from the plurality of types of the content formats, routing the audio signal to another low- frequency extension to generate the resulting audio signal (fig.3 #326; col.7 ln.29-39; in response to determining that the audio signal is of second format containing a subwoofer effect and no subwoofer present, a low frequency effect is added to the signal); and
generating an output stereo signal based on the resulting audio signal (col.7 ln.12-19, a stereo signal is output to speakers of an audio system).
The present claim language is drawn towards a method with conditional steps dependent upon the determination of a type of content format. In view of Ex parte Schulhauser, if the condition for performing the contingent step is not satisfied, the performance recited by the step need to be carried out in order for the claimed method to be performed.  In the present case, if the condition of detecting a first type of content format is not satisfied, then the step provided in bold italics shown in the claim above may not need to be carried out and therefor the teachings of the prior art need not anticipate such a limitation. See MPEP 2111.04(II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmgren et al (US 7792311 B1) in view of Shimura et al (US 8094835 B2).

With respect to claim 25, Holmgren discloses the method according to claim 24, further comprising: however does not disclose expressly routing the audio signal, in response to the determination that the audio signal includes the first type of the content format, to the low-frequency extension to band pass filter non-linear terms in a plurality of filterbanks associated with the low- frequency extension, and determine a sum of the band pass filtered non-linear terms to generate low frequencies associated with the audio signal.
fig.1 #11,21,41) associated with the low-frequency extension, and determine a sum (fig.1 #3) of the band pass filtered non-linear terms to generate low frequencies associated with the audio signal (col.4 ln.37-67; col.5 ln.1-38).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the low-frequency extension of Shimura to generate the low-frequency extension of Holmgren.  The motivation for doing so would have been to improve a low frequency response of the audio signal via generation of harmonic components. 

With respect to claim 26, Holmgren discloses the method according to claim 24, however does not disclose expressly further comprising: routing the audio signal, in response to the determination that the audio signal includes the second type of the content format, to the another low-frequency extension to band pass filter non-linear terms in a plurality of filterbanks associated with the low- frequency extension, and determine a sum of the band pass filtered non-linear terms to generate low frequencies associated with the audio signal.
Shimura discloses a low-frequency extension to band pass filter non-linear terms in a plurality of filterbanks (fig.1 #11,21,41) associated with the low-frequency extension, and determine a sum (fig.1 #3) of the band pass filtered non-linear terms to generate low frequencies associated with the audio signal (col.4 ln.37-67; col.5 ln.1-38).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the low-frequency extension of . 

Allowable Subject Matter
Claims 16-18, 20-23, 27 and 29-30 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The general concept of determining whether an audio signal includes a first content format, or a second content format; in response to a determination that the audio signal includes the first content format, route the audio signal to a low-frequency extension to generate a resulting audio signal; in response to a determination that the audio signal includes the second content format, route the audio signal to another low-frequency extension to generate the resulting audio signal; and generate an output stereo signal based on the resulting audio signal, was known in the art at the time of the invention as evidenced by Holmgren et al (US 7792311 B1). 
However, the Examiner has not found prior art that teaches or suggests the modification of Holmgren in order to provide an apparatus or computer readable medium that: in response to a determination that the audio signal includes a first type of the content format from the plurality of types of the content formats, routing the audio signal to a low- frequency extension and a stereo to multichannel upmix to increase a number of channels associated with the audio signal to generate a resulting audio signal, in a manner as claimed by the independent claims 16 and 27. 
Other prior art has been cited herein regarding low-frequency extension circuits, however the other prior art of record also fails to teach or provide suggestion to arrive the combination of the elements and steps presented in the independent claims, again when said elements or steps are collectively considered in regards to each claim.  For at least the reasons listed above, the dependent claims are also allowed in view of their respective dependencies upon the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed February 17, 2022 have been fully considered but they are not persuasive.
Regarding claim 24, the Applicant has argued that the allowable subject matter of claim 19 has been amended into claim 24, and is therefore allowable over the prior art cited.  
The Examiner disagrees and would like to note that claim 24 is a method claim, and therefor interpretation under Ex Parte Schulhauser applies.  The claim is directed towards a contingent step based on a determined condition.  If the condition is not met, then the contingent step need not be performed.  Therefor the disclosure of Holmgren .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654